Citation Nr: 0925444	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected posttraumatic arthritis, residual of left ankle 
sprain.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in May 2007.  Although on the 
Veteran's VA Form 9, received by VA in May 2007, a RO hearing 
was requested, the Veteran subsequently withdrew his request 
in April 2008.

The Board notes at the outset that service connection was 
granted for left ankle disability in April 2006, with an 
assigned 10 percent disability rating, effective July 18, 
2005.  Subsequently, a July 2008 rating decision increased 
the disability rating from 10 percent to 20 percent, also 
effective from July 18, 2005.


FINDING OF FACT

The Veteran's service-connected posttraumatic arthritis, 
residual of left ankle sprain, is manifested by marked 
limitation of motion, but there is no finding of ankylosis of 
the ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the Veteran's service-connected posttraumatic arthritis, 
residual of left ankle sprain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
post-adjudication notice by letters dated in March 2006 and 
August 2007, which provided additional information regarding 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  His claim was 
thereafter readjudicated in July 2008 and March 2009 via 
supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.  Nevertheless, the RO provided the 
appellant additional notice by a letter dated in August 2008 
(prior to the March 2009 supplemental statement of the case).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  VA received a waiver from the Veteran in 
September 2008, which stated that he does not have additional 
evidence to furnish.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in November 2005, 
March 2006, and April 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient information to decide the 
issue on appeal.  Thus, the Board finds that further 
examination is not necessary.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.



Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected posttraumatic arthritis, 
residual of left ankle sprain, warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected left ankle disability has 
been rated by the RO as 20 percent disabling under the 
provisions of Diagnostic Code 5271 as a chronic disability 
causing limitation of motion of the ankle.  Diagnostic Code 
5271 provides ratings based on limitation of motion of the 
ankle.  Moderate limitation of motion of the ankle is rated 
as 10 percent disabling; marked limitation of motion of the 
ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  The terms 
'moderate' and 'marked' are not defined in VA regulations, 
and the Board must arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6.

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle disability is Diagnostic Code 5270.  
This regulatory provision requires ankylosis of the ankle.  A 
30 percent rating is warranted with ankylosis between 30 
degrees and 40 degrees in plantar flexion or between 0 
degrees to 10 degrees in dorsiflexion.  A 40 percent rating 
is warranted with ankylosis more than 40 degrees plantar 
flexion, more than 10 degrees dorsiflexion, or with 
abduction, adduction, inversion, or eversion deformity.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet.App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).  The Board notes that neither the Veteran, nor any 
medical evidence, suggests that the veteran's left ankle is 
ankylosed in a fixed position.



Factual Background

Briefly, the Veteran contends that the evaluation assigned 
his service-connected left ankle disability does not 
accurately reflect the severity of his disorder.  As noted in 
the introduction, service connection was granted for 
posttraumatic arthritis, residual of left ankle sprain, in 
April 2006, with an assigned 10 percent disability rating, 
effective July 18, 2005.  Subsequently, a July 2008 rating 
decision increased the disability rating from 10 percent to 
20 percent, effective July 18, 2005.

The Veteran was afforded a VA examination in November 2005.  
During the examination, the Veteran reported that he first 
sprained his ankle in 1980, and that since that time he has 
had pain and swelling over his fibula off and on.  The 
Veteran further reported that he worked construction, that he 
had pain on a regular basis, that he got flare-ups a few 
times a week where he becomes stiff, which lasted for about 
three days, but denied having any incapacitating episodes.  
The Veteran reported taking Advil and using an Ace wrap, but 
denied using crutches or a cane, or any other devices to aid 
walking, nor a brace.  He stated that he had not had any 
physical therapy.  The Veteran's test results for range of 
motion were: dorsiflexion to 10 degrees, and plantar flexion 
to 45 degrees.  The Veteran had good subtalar motion, flat 
foot, good single toe heel raise, a negative anterior drawer 
and talar tilt, and no pain on palpation of his distal 
fibula.  Radiographs showed interossei membrane ossification, 
most likely resulting from a prior syndesmotic disruption.  
The examiner found the Veteran to also have ankle arthritis 
developing.  The examiner diagnosed the Veteran with an old 
high ankle sprain with resultant osteoarthritis of the ankle.  
The examiner concluded that the Veteran's osteoarthritis of 
the ankle correlated well with his complaints, and that his 
disability was most likely caused by repeated ankle sprains.

Another VA record from November 2005 documents that the 
Veteran had sclerosis and bone formation at the distal tibia 
and distal fibula in the region of the syndesmotic ligament, 
which suggested a remote severe high ankle sprain with 
disruption of the syndesmotic ligament, and associated 
reactive bone changes.  The Veteran's tibiofibular distance 
was increased.  The examiner's impression was that the 
Veteran's reactive changes of the distal fibula and distal 
tibia suggested partial healing of a remote syndesmotic 
ligament disruption, stable versus unstable.

The Veteran was afforded another VA examination in March 
2006.  During the examination, the Veteran reported limiting 
factors after repetitive activities, such as: pain, swelling, 
stiffness to a lesser degree, and fatigue.  The Veteran 
reported that his ankle tended to buckle under heavy loads 
and would give out, and that his ankle was worse with cold 
weather.  The Veteran reported taking antiinflammatory 
medications and denied using devices to aid walking.  The 
Veteran's test results for range of motion were: dorsiflexion 
to 5 degrees, beyond neutral with pain at the extent of 
dorsiflexion; and plantar flexion to 35 degrees, with pains 
at the ends of range of motion.  The Veteran's subtalar 
subtended about 25 degrees and he had some tenderness at the 
extremes of motion.  Distally the Veteran was neurovascularly 
intact with extensor hallucis longus (EHL), dorsiflexion and 
plantar flexion 5/5.  The Veteran had some crepitus on range 
of motion of the ankle, with the majority of his mild 
tenderness being laterally.  The Veteran walked with a 
severely antalgic gait on the left side.  Radiographs of the 
left ankle revealed marked osteoarthritis and spur formation 
at the tibiotalar joint.  The examiner diagnosed the Veteran 
with osteoarthritis, most likely posttraumatic, of the left 
ankle joint.

The Veteran was afforded a subsequent VA examination in April 
2008.  During the examination, the Veteran reported 
previously working as a roofer until approximately three 
years prior, but discontinued that work when he developed 
increasing ankle pain and a sense of giving way, and that he 
currently assisted his niece in a convenience store on an 
intermittent basis.  The Veteran reported experiencing ankle 
pain every day, which was exacerbated by walking on uneven 
ground or for long distances, and he occasionally felt as 
though his ankle "locks up."  The Veteran used a brace and 
cane, and used medications.  On examination the Veteran was 
in no distress at rest, in stance both ankles were in neutral 
alignment, his arches were symmetrical, his gait was antalgic 
on the right, he was able to walk on his heals and toes but 
had more difficulty on the left, he was able to do toe raises 
but had more limited motion on the left, sensation was intact 
to touch over both foot and ankle regions.  The Veteran's 
motor power was 4-5/5 for EHL, flexor hallucis longus (FHL), 
dorsiflexion and plantar flexion bilaterally.  The ankles 
showed no warmth, erythema or effusion.  There was no 
anterior/posterior or varus/valgus instability.  There was 
pain at the stressed limits of the left ankle, and that 
region was diffusely tender, which included the bones, 
tendons, and soft tissues.  The Veteran's test results for 
range of motion were: dorsiflexion to 0 degrees, and plantar 
flexion to 20 degrees.  There was no additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
greater than three repetitions of motion.  The examiner 
concluded that X-rays from May 2007 and June 2007 
demonstrated degenerative changes in the left ankle, which 
were consistent with old trauma, and that the images showed 
no appreciable change since the 2006 examination.  The 
examiner's impression was that the Veteran had posttraumatic 
arthritis of the left ankle.

VA treatment records show that the Veteran was seen on 
numerous times for his left ankle disability.  The records 
show that the Veteran was issued an ankle brace in March 
2007.  A May 2008 treatment record notes that the Veteran 
reported playing softball.  X-rays from July 2008 showed that 
the Veteran's left ankle had some ossification of the 
intraosseous membrane, and some degenerative changes were 
seen at the ankle joint.  No fractures or dislocations were 
present.  The examiner found the Veteran's ankle to be stable 
when comparing it with the May 2007 film.  A July 2008 
treatment record stated that the Veteran's range of motion 
was dorsiflexion to 0 degrees with pain, and plantar flexion 
to 20 degrees.  Surgical options were discussed with the 
Veteran, including ankle arthroscopy with anterior osteophyte 
excision.

In the Veteran's May 2007 substantive appeal, he stated that 
the evaluation of his disability (at that time rated as 10 
percent disabling) did not take into account the fact that he 
used medications for pain or that his condition had been 
exacerbated due to his occupational stress.

Analysis

Initially, the Board notes that the Veteran's left ankle 
disability is currently rated as 20 percent disabling, which 
is the highest rating assignable under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5271, limited motion of the 
ankle.  The Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against the grant of a disability rating in excess of 20 
percent under the rating criteria for the ankle.

Under the rating criteria for the ankle, the only diagnostic 
code which contemplates a rating in excess of 20 percent is 
ankylosis of the ankle under Diagnostic Code 5270.  Upon 
review of the Veteran's medical records, a diagnosis of 
ankylosis has not been rendered.  A rating in excess of 20 
percent is not available under Diagnostic Codes 5272, 5273, 
and 5274.

The Board has given consideration to the possibility of 
assigning separate evaluations for the Veteran's service-
connected left ankle disability under Diagnostic Codes 5003 
and 5271, which is allowed so long as the evaluation of left 
ankle disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.  Although a X-ray 
examinations have revealed degenerative changes in the left 
ankle, a separate disability would not be in order as 
Diagnostic Code 5003 (degenerative arthritis) is rated based 
on limitation of motion, which in this case has already been 
taken into consideration under Diagnostic Code 5271, and, 
again, the maximum schedular rating has been assigned.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the Veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In any event, the Board has 
considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
These factors have been taken into consideration in awarding 
a disability evaluation of 20 percent under Diagnostic Code 
5271.  

In addition, staged ratings are not applicable, since at no 
point did the Veteran's left ankle disability approximate the 
criteria for a higher rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
the Veteran's service connected left ankle disability has not 
necessitated frequent periods of hospitalization.  Although 
the Veteran contends that his disability affects his 
employment, he has not submitted evidence showing that he is 
actively seeking employment, or employer statements, or job 
application rejections, or any other indication of 
interference with maintaining employment.  The Board does not 
doubt the Veteran's contention that his ankle disability has 
impacted his employment.  However, the schedular percentage 
ratings already represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from the disability in question.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a higher rating.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


